Citation Nr: 0836194	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-17 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from January 
1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision granted 
service connection for type 2 diabetes mellitus, and assigned 
a noncompensable (0%) disability rating effective December 4, 
2002.  A November 2005 rating decision assigned a 20 percent 
disability rating for the service-connected diabetes mellitus 
effective from the original date of service connection on 
December 4, 2002.

In July 2008, the veteran's representative submitted a claim 
asserting clear and unmistakable error because of the failure 
of a February 1999 RO rating decision to grant entitlement to 
special monthly compensation for loss of use of a creative 
organ and in the failure to assign earlier effective dates 
for the grant of service connection for diabetes mellitus and 
the heart disability.  These issues have not been adjudicated 
by the RO and are not properly before the Board at this time.  
The issues are referred to the RO for action deemed 
appropriate.  


FINDINGS OF FACT

1.  The veteran's service-connected type diabetes mellitus is 
manifested by the need for insulin, and restricted diet.  

2.  The evidence does not show that the veteran's service-
connected diabetes mellitus is manifested by episodes of 
ketoacidosis or hypoglycemic reactions that required 
hospitalization or two times per month visits to his diabetic 
care provider or the need for regulation of activities.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.119 and Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided the required notice with 
respect to his claim for service connection for diabetes 
mellitus in a letter dated February 2004. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  He was provided this notice in a 
letter dated March 2006.  

The veteran's claim involves the initial disability rating 
assigned for his service-connected diabetes mellitus 
disabilities following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Again, however, this case involves the 
assignment of the initial disability rating upon the grant of 
service connection for diabetes mellitus, so these 
requirements are not applicable in the instant case.

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
his claim and a VA Compensation and Pension examination has 
been provided.  The veteran's representative has asserted 
that another VA examination is warranted because of the age 
of the last VA examination and the fact that the veteran has 
asserted that his service-connected diabetes mellitus has 
recently increased in severity.  The Board disagrees.  No 
further VA examination is warranted.  The medical evidence of 
record is adequate to rate the veteran's service-connected 
diabetes mellitus.  Specifically, the veteran's recent VA 
medical treatment records have been obtained.  In April 2008, 
the veteran's VA diabetic care provider wrote a letter which 
set forth the veteran's current diabetic treatment regimen.  
This medical evidence directly addresses the rating criteria 
for diabetes mellitus.  Accordingly, remand for additional 
examination is not necessary.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; VA medical treatment records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claim for an increased 
disability rating for his service-connected diabetes 
mellitus.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The present appeal involves the initial disability rating 
assigned for the veteran's service-connected type 2 diabetes 
mellitus.  Accordingly, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2007), which generally requires notice and a 
delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126.  

Private medical records dated in 1998 and 2002 reveal 
diagnoses of diabetes mellitus.  

In July 2004, a VA examination of the veteran was conducted.  
The examiner noted that there was no history of 
hospitalization for ketoacidosis or hypoglycemic reactions.  
The veteran reported being easily fatigued, however a history 
of cardiovascular disorders, including myocardial infarction 
and coronary artery bypass surgery, was noted.  The examiner 
specifically noted that the veteran "does not follow a 
restricted diet."  A list of the veteran's present 
medication was included in the examination report and the 
Board notes that at least one of these medications is an oral 
hypoglycemic agent.

On his June 2005 substantive appeal, VA Form 9, the veteran 
stated that "it was noted that I was not on a restricted 
diet.  I am.  My examiner did not communicate very well in 
English."  

A large volume of VA medical treatment records, dating from 
2004 to the present, have been obtained.  Many of these 
records relate to treatment of medical conditions other than 
the diabetes mellitus presently at issue.  Some of the 
records do confirm that the veteran has been consistently 
prescribed oral hypoglycemic agents for treatment of his 
symptoms diabetes mellitus since at least 2004.  

The veteran submitted a written statement dated April 2008 in 
which he stated that his "diabetes has gotten worse since my 
last exam.  I have gone from just pills to control the 
diabetes, to both pills and insulin twice a day." This was 
confirmed by an April 2008 letter from the veteran's treating 
VA physician which stated that the veteran's diabetes 
mellitus was being treated with restricted diet, insulin 
injections twice a day, and oral diabetes medication.  

Service connection is in effect for type 2 diabetes mellitus 
effective from December 4, 2002.  The veteran's diabetes 
mellitus is rated as 20 percent disabling under 38 C.F.R. § 
4.119, Diagnostic Code 7913, which contemplates diabetes 
mellitus requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is assigned for the requirement of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is assigned for the requirements of a 40 percent 
evaluation and, in addition, episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation is assigned 
for the requirements of a 40 percent evaluation, and in 
addition, episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

The preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 20 percent for his 
service-connected diabetes mellitus.  The medical evidence of 
record shows that the veteran's diabetes mellitus requires 
treatment with restricted diet, insulin, and an oral 
hypoglycemic agent.  This is the exact rating criteria 
contemplated by the 20 percent disability rating.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Although, the evidence of 
record does show that during the pendency of the appeal, that 
the veteran has gone from requiring only an oral hypoglycemic 
agent, to requiring insulin injections, this does not show 
that the veteran has met the criteria for a disability rating 
in excess of 20 percent.  In order to warrant a 40 percent 
disability rating the medical evidence would have to show 
that the diabetes mellitus resulted in regulation of 
activities.  However, none of the evidence of record shows 
this.  To the extent that the veteran is limited in his 
physical activities, this has been related to his 
cardiovascular disorders.  Moreover, recent medical evidence, 
such as an August 2007 VA treatment note, reveals that the 
veteran is encouraged to exercise more to help with his 
diabetes mellitus, weight control, and hypertension, rather 
than restrict or regulate his activities.  

The Court has in the past held that in order for a veteran to 
be entitled to a 40 percent disability rating for diabetes 
mellitus under Diagnostic Code 7913, the evidence must show 
that it is medically necessary for the veteran to avoid 
strenuous occupational and recreational activities.  Camacho 
v. Nicholson, 21 Vet. App. 360, 361 (2007).  Similarly, the 
conjunctive "and" contained in Diagnostic Code 7913 
reflects that all criteria must be met to establish 
entitlement to a 40 percent rating.  Id. at 366 (citing 
Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 
2001)).  Medical evidence is required to show that 
occupational and recreational activities have been restricted 
as a result of his service-connected diabetes mellitus.  Id. 
at 363-64.

There is also no evidence of record showing episodes of 
ketoacidosis, hypoglycemic reactions, hospitalizations due to 
diabetes mellitus, or the necessity of very frequent visits 
to a diabetic care provider which would support ratings in 
excess of 40 percent.  To summarize, the veteran has service-
connected diabetes mellitus which requires treatment with 
restricted diet, insulin, and an oral hypoglycemic agent.  
This is the exact rating criteria contemplated by the 20 
percent disability rating.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Accordingly, a disability rating in excess of 20 
percent must be denied.  


ORDER

A disability rating in excess of 20 percent for type 2 
diabetes mellitus is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


